Citation Nr: 1813281	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-34 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymia, and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from January 1976 to June 1995.  She was twice awarded the Army Commendation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The appellant timely appealed the decision with a notice of disagreement received by VA in November 2010.  After the RO issued a statement of the case in October 2013, the appeal was perfected with the timely filing of a substantive appeal in the same month.

The appellant testified before the undersigned Veterans Law Judge at an October 2016 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.

In a January 2013 rating decision, the RO denied service connection for depressive disorder NOS.  The Board notes that the U.S. Court of Appeals for Veterans Claims has held that when claim is made, the claimant is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating that what constitutes a claim cannot be limited by a lay veteran's assertion of her condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  Therefore, the Board construes the Veteran's earlier claim of service connection for PTSD as encompassing entitlement to service connection for the additional psychiatric diagnoses raised by the record, to include depressive disorder NOS and dysthymia.

At the October 2016 Board hearing, the appellant appears to have raised the issue of entitlement to service connection for urinary tract infections.  The appellant is advised that the statements do not meet the standards of an intent to file, 38 C.F.R. § 3.155(b) (2017), or those of a complete claim under 38 C.F.R. § 3.160(a).  The agency of original jurisdiction should notify the appellant as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The competent and probative evidence shows that the Veteran has current PTSD, depressive disorder NOS, and dysthymia.

2.  The weight of the competent and probative evidence is in favor of a finding that the Veteran's current PTSD, depressive disorder NOS, and dysthymia are related to active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD, depressive disorder NOS, and dysthymia have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to service connection for PTSD.  After reviewing the pertinent medical and lay evidence of record, the Board grants the claim.  The reasons and bases for this decision will be explained below.

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants service connection for an acquired psychiatric disorder, a full award of the benefit sought on appeal, a discussion on the Board's compliance with VA's duties on this issue is moot.

I.  Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen, 10 Vet. App. at 140.  If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).    

38 C.F.R. § 3.304(f)(5) provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records that may corroborate his or her account of the stressor incident.   Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Furthermore, evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in the listed sources.  Id.  Examples of behavior changes that are indicative of the claimed stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  Finally, VA may submit evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry. 38 U.S.C. § 1111 (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  Here, the Board finds the Veteran credible, as the statements provided by her are detailed and consistent.

II.  Analysis

The evidence shows that the Veteran has current PTSD, dysthymia, and depressive disorder NOS.  E.g., 10/17/2014, CAPRI (September 2013 mental health note from a VA clinical psychologist assessed PTSD and depression NOS); 10/16/2013, Medical Treatment Record - Government Facility (VA psychiatrist diagnosed PTSD and depressive disorder NOS); 09/27/2013, Correspondence (VA clinical psychological confirming the Veteran's treatment for PTSD and dysthymia).  Therefore, the first element of Shedden, a current disability, has been satisfied.

The Veteran asserts that service connection is warranted for an acquired psychiatric disorder due to military sexual trauma in service.  

The Veteran testified and submitted statements indicating that she was sexually assaulted while in Advanced Individual Training in 1976 in Fort Leonard Wood, Missouri.  E.g., 10/27/2016, Hearing Transcript; 10/16/2013, Correspondence; 09/24/2013, VA 21-0781a, Statement in Support of Claim for PTSD Secondary to Sexual Assault; 12/15/2009, Correspondence.  After the incident, she started having nightmares, felt depressed, and felt startled.  10/27/2016, Hearing Transcript.  Her spouse said she began to display unexplained tearful emotions, violent behavior, and a diminishing sexual relationship with him.  10/16/2013, Buddy / Lay Statement.  The Veteran experiences flashbacks of period of suicidal thoughts and self-hatred.  12/15/2009, Correspondence.  She described symptoms of depression such as feeling sad, feeling hopeless and very tired, and being unable to sleep without sleeping pills.  She also had loss of appetite, an inability to enjoy things, poor concentration, feelings of guilt, and suicidal ideation.  10/16/2013, Medical Treatment Record - Government Facility

The Veteran's treatment records indicate that she received continuous treatment for her acquired psychiatric disorder, including PTSD, throughout the time period of this claim.  Her VA treatment records indicate that she was first diagnosed with PTSD in May 2008.  09/27/2013, Correspondence.  The Veteran was admitted to emergency treatment due to suicidal contemplation, where she was assessed with PTSD and depressive disorder NOS, and it was noted that she was physically and sexually abused by her biological father and she faced episodes of military sexual traumas.  10/16/2013, Medical Treatment Record - Government Facility.

After reviewing the evidence, and resolving all doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder NOS, and dysthymia, is warranted.  The Veteran has provided consistent statements describing military sexual traumas that occurred in service and there is nothing in the record to directly contradict these assertions or that would indicate that she is not credible.  Furthermore, the Veteran submitted a statement from her spouse indicating that she began to display unexplained tearful emotions, violent behavior, and a diminishing sexual relationship with him.  While the event in question has not been specifically verified in the military records, military personnel records are consistent with the time, place, and circumstances of her training in Fort Leonard Wood, Missouri.  06/13/2014, Military Personnel Record.

The Board acknowledges the January 2013 VA clinical psychologist's evaluation that the Veteran's PTSD was caused by childhood sexual abuse and secondarily complicated by military sexual trauma.  However, the Veteran's entrance examination is not contained in the claims file; the National Personnel Records Center does not have the Veteran's service treatment records from that time.  06/03/2010, VA 21-3101, Request for Information.  When no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service. Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.

In sum, the Board finds that the Veteran's acquired psychiatric disorder, to include PTSD, dysthymia, and depressive disorder NOS, is related to in-service military sexual trauma and service connection is warranted.  38 C.F.R. §§ 3.303, 3.304(f).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, dysthymia, and depressive disorder NOS is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


